Judgment, Supreme Court, New York County (Herbert Altman, J., on suppression motion; Frank Blangiardo, J., at trial), rendered June 6, 1986, convicting defendant, after trial by jury, of four counts of criminal possession of a forged instrument in the second degree, three counts of grand larceny in the third degree and one count of petit larceny, and sentencing him to concurrent prison terms of 1 to 3 years on each of the possession and grand larceny counts and 6 months on the petit larceny count, unanimously affirmed.
In a prior order of this Court (172 AD2d 169), we held the within appeal in abeyance pending a hearing on the issue of whether evidence used against defendant at trial was illegally obtained. On remand, we find that the People have satisfactorily demonstrated that those who searched defendant’s room at the YMCA following his arrest were not acting as agents of the police and that the items found there were properly admitted into evidence. Since we have already considered and rejected the other arguments made by defendant on his appeal, his conviction should be affirmed. Concur — Murphy, P. J., Sullivan, Carro and Ellerin, JJ.